DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/26/2021 has been entered. Claims 1-6, and 9-12 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 2/26/2021. 
Allowable Subject Matter
Claims 1-6 and 9-12 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for permanently closing off a vein as claimed in claim 1 comprising a treatment chamber unobstructed by one or more balloons and maintaining the chemical agent in the treatment chamber for a predetermined period of time such that the chemical agent causes the vein to collapse around the inflated distal balloon and proximal balloon and the inflated distal balloon and proximal balloon support the vein.
In regard to claim 10, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for permanently closing off a vein as claimed in claim 10 comprising the first treatment chamber and the second treatment chamber are unobstructed by one or more balloons and maintaining the chemical agent in the first treatment chamber or the second treatment chamber for a predetermined period of time such that the chemical agent causes the vein to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783